Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 21-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Though previously added claims were indicated as allowable, an updated review and consideration of prior art has caused these claims to be rejected. As such a new final rejection is being issued.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-22 27-28 and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dimig (US 2011/0115605).
21. Dimig discloses a method for controlling access to a vehicle, comprising: 
detecting, by a sensor, presence of a key fob in the vicinity of the vehicle; when the presence of the key fob is detected, [0016, the driver triggers a sensor of the passive entry system for example by touching the door handle]

providing inductive power to the key fob from an inductive power generator in the vehicle when there is insufficient power from a battery in the key fob; [0020, the energy 

establishing wireless communications between the vehicle and the key fob after the inductive power is provided to the key fob. [0015, after being powered the fob may be used to communicate commands such as starting the vehicle and unlocking doors.]

22. Dimig discloses the method of claim 21, further comprising continuing to provide inductive power to the authorized key fob after establishing the wireless communications. [0020, the harvesting system can provide all necessary power]


27. (Previously presented) The method of claim 21, wherein the inductive power generator is not configured to perform wireless communications. [0027-0030 and Fig. 3 show the power transmitting system separate form the RKE communications system]

28. (Previously presented) The method of claim 21, further comprising determining a distance between the vehicle and the key fob using distance measuring circuitry in the vehicle. [close distance is determined by the circuit when the  driver touches the door handle, 0016]

30. (Previously presented) The method of claim 21, further comprising receiving from the key fob an indicator of whether the key fob is operating on battery power or the inductive power. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dimig in view of Finn (US 2006/0219776).
23. Dimig discloses the method of claim 21, but does not expressly disclose Bluetooth.  Finn discloses an analogous key fob system further comprising establishing the wireless 
24. Dimig discloses the method of claim 21, but does not expressly disclose Ultra Wideband.  Finn discloses an analogous key fob system further comprising establishing the wireless communication using an ultra-wideband communication circuit. [0047] Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use ultra wideband as it can share frequencies and does not tend to cause interference. 

Claim 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dimig in view of Examiner’s Official Notice.
Regarding claims 25-26 Dimig discloses the method of claim 21, and further discloses a touch sensor.  [0015] Examiner takes Official Notice that this means it must be capacitive, resistive, or detect force or pressure, like a button.   Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use a button, which provides a mechanical or software interface providing ease of use including with gloved hands which may inhibit capacitive sensing, or a capacitive sensor, which would have the advantage of not having the exposed edges of a mechanical button that is unshielded on the edge. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892 for further state of art references, this includes Ghabra (US .

 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEWIS G WEST whose telephone number is (571)272-7859.  The examiner can normally be reached on Monday-Friday, 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEWIS G WEST/Primary Examiner, Art Unit 2648